Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”), dated as of the 11th day of July, 2018
(the “Effective Date”), is entered into by and between TSR Consulting Services,
Inc., a New York corporation, with offices at 400 Oser Avenue, Hauppauge, New
York 11788 (the “Company”) and Thomas Salerno, an individual residing at 600
West Saddle River Road, Upper Saddle River, NJ 07458 (“Employee”).

 

WITNESSETH:

 

WHEREAS, Employee has been employed by the Company since on or about June 27,
2011;

 

WHEREAS, the Company desires to continue to employ Employee as its New Jersey
Branch Office Manager, and Employee desires to accept such continued employment
by the Company, on the terms and conditions set forth in this Agreement; and

 

WHEREAS, the Company and Employee each believe it is in their respective best
interests to enter into this Agreement setting forth the mutual understandings
and agreements reached between the Company and Employee with respect to
Employee’s continued employment with the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

1. Employment and Acceptance. During the Term (as defined in Section 3 below),
the Company agrees continue to employ Employee, and Employee accepts such
continued employment, in each case, upon the terms and conditions set forth in
this Agreement.

 

2. Position, Duties and Responsibilities. During the Term, Employee shall
continue to serve as the Company’s New Jersey Branch Office Manager and Employee
agrees, subject to the direction and authority of the President and Chief
Executive Officer of TSR, Inc., a Delaware Corporation (the “Parent”), to
perform the duties consistent with such position and such other duties as may be
reasonably assigned to him from time to time by the Parent’s President and Chief
Executive Officer and/or such President and Chief Executive Officer’s nominee.
Employee shall continue to report to the Parent’s President and Chief Executive
Officer and/or such President and Chief Executive Officer’s nominee. Employee
will devote his full time, attention, knowledge and skills, faithfully,
diligently and to the best of his ability, in furtherance of the business of the
Parent and its subsidiaries (including, without limitation, the Company) and to
promote the interests of the Parent and its subsidiaries (including, without
limitation, the Company). Employee shall at all times be subject to, observe and
carry out such rules, and regulations as the Parent and/or the Company from time
to time shall establish.

 



 

 

 

3. Term. This Agreement and Employee’s employment hereunder shall be for a
period (such period shall be referred to herein as the “Term”) commencing on the
Effective Date and, subject to earlier termination as provided in Section 6
below, ending on July 10, 2021 (the “Expiration Date”). As also set forth in
Section 6(g) below, if Employee remains employed by Company after the Expiration
Date, any such continued employment will be on an “at-will” basis and this
Agreement will have no further effect on Employee’s employment or the Company’s
obligations to Employee with respect to his employment or the termination
thereof.

 

4. Compensation and Benefits.

 

(a) Base Salary. As full compensation for Employee’s services hereunder, the
Company will pay to Employee a salary (the “Base Salary”) at the rate of Two
Hundred Fifty Thousand and 00/100 Dollars ($250,000) on an annualized basis,
payable in equal installments in arrears no less frequently than semi-monthly.

 

(b) Bonus. In addition to Base Salary, for each fiscal year ending during the
Term, Employee shall continue to be eligible for an annual bonus (the “Annual
Bonus”), the amount of which shall be determined in the discretion of the
Company. The Annual Bonus shall be payable by the Company to Employee within 120
days following the end of the fiscal year with respect to which such Annual
Bonus relates, subject to Employee’s continued employment with the Company from
the date hereof through the date that is the day immediately following the last
day of such applicable fiscal year.

 

(c) Car Allowance. During the Term, Employee shall continue to receive a car
allowance in the amount of $1,300 per month.

 

(d) Group Benefits. During the Term, Employee shall be entitled to participate
in all group benefit plans and programs generally made available by the Company
to employees of the Company, to the extent permissible under the general terms
and provisions of such plans or programs and in accordance with the provisions
thereof. The Company may amend, modify or rescind any employee benefit plan or
program and/or change employee contribution amounts to benefit costs without
notice in its discretion.

 

(e) Paid Time Off. During the Term, Employee shall continue to be entitled to
paid vacation days and/or other paid time off in accordance with the Company’s
policies with respect to such vacation days and/or other paid time off in place
from time to time.

 

5. Expenses. The Company shall reimburse Employee for all expenses reasonably
incurred by him in connection with the performance of his duties hereunder and
in connection with the business of the Company, upon the submission to the
Company of appropriate vouchers therefore and approval thereof by the Treasurer
of the Company. Such reimbursements shall be subject to the expense
reimbursement policies of the Company, which are in effect from time to time.

 



2

 

 

6. Events of Termination. This Agreement and Employee’s employment hereunder
shall terminate upon the occurrence of any one or more of the following events:

 

(a) Death. In the event of Employee’s death, this Agreement and Employee’s
employment hereunder shall automatically terminate on the date of death.

 

(b) Disability. To the extent permitted by law, in the event of Employee’s
physical or mental disability that prevents Employee from performing the
essential functions of Employee’s duties under this Agreement (with or without
reasonable accommodation) for a period of at least 90 consecutive days in any
12-month period or 120 non-consecutive days in any 12-month period, the Company
may terminate Employee’s employment hereunder upon giving written notice of
termination to Employee.

 

(c) Termination by Employer for Cause. The Company may, at its option, terminate
this Agreement and Employee’s employment hereunder for Cause (as defined below)
upon giving notice of termination to Employee. As used in this Agreement,
“Cause” shall mean Employee’s (i) conviction of, or guilty plea or plea of no
contest to, a felony or other crime involving dishonesty, theft or moral
turpitude, (ii) commission of a fraudulent, illegal or dishonest act in respect
of the Parent, its subsidiaries (including, without limitation, the Company) or
any of their respective clients/customers, (iii) willful misconduct or gross
negligence that is, or reasonably could be expected to be, injurious (monetarily
or otherwise) to the business, operations or reputation of the Parent and/or any
of its subsidiaries (including, without limitation, the Company), (iv) willful
violation of a federal, state or local law or regulation applicable to the
business of the Parent and/or any of its subsidiaries (including, without
limitation, the Company), (v) material violation of the Parent’s and/or the
Company’s policies or procedures in effect from time to time, (vi) material
failure to satisfactorily perform Employee’s duties as assigned to Employee from
time to time, (vii) breach of the terms of the Covenants Agreement (as defined
in Section 8 below), or (viii) other material breach of Employee’s
representations, warranties, covenants and other obligations under this
Agreement; provided, however, to the extent that any violation, failure or
breach described in clauses (v), (vi), or (viii) is subject to cure (as
determined by the Company in its reasonable discretion), then such violation,
failure or breach shall not constitute “Cause” unless the Company provides
Employee with written notice of such violation, failure or breach and Employee
fails to cure such violation, failure or breach within ten (10) days of receipt
of such notice.

 

(d) Without Cause by Employer. The Company may, at its option, at any time
terminate this Agreement and Employee’s employment hereunder for no reason or
for any reason whatsoever (other than for Cause or as a result of Employee’s
death or Disability) by giving written notice of termination to Employee.

 

(e) Termination by Employee. Employee may terminate this Agreement and
Employee’s employment hereunder for any reason or no reason by giving thirty
(30) days prior written notice of termination to the Company; provided, however,
the Company reserves the right, upon written notice to Employee, to accept
Employee’s notice of resignation and to accelerate such notice and make
Employee’s resignation effective immediately, or on such other date prior to
Employee’s intended last day of work as Employee deems appropriate. It is
understood and agreed that Employer’s election to accelerate Employee’s notice
of resignation shall not be deemed an involuntary termination by Employer for
purposes of Section 7(b) below or otherwise.

 

(f) Mutual Agreement. This Agreement and Employee’s employment hereunder may be
terminated at any time by the mutual agreement of Employer and Employee.

 



3

 

 

(g) Expiration of Term. This Agreement and Employee’s employment hereunder shall
automatically terminate on the Expiration Date. In the event that Employee
remains employed by the Company following the Expiration Date, such continued
employment with the Company shall be on an “at-will” basis and this Agreement
will have no further effect on Employee’s employment or the Company’s
obligations to Employee with respect to his employment or the termination
thereof.

 

7. Effect of Termination.

 

(a) Accrued Obligations. If this Agreement and Employee’s employment hereunder
terminates pursuant to any of the provisions set forth in Section 6 above, then,
except as specifically set forth in Section 7(b) below, the Company’s sole
obligation to Employee (or Employee’s estate, heirs, executors, administrators,
representatives and assigns) under this Agreement or otherwise shall be to: (i)
pay to Employee (or, if applicable, Employee’s estate) any Base Salary earned,
but not yet paid, through the effective date of such termination (the
“Termination Date”), payable in accordance with Employer’s standard payroll
practices; (ii) reimburse Employee (or, if applicable, Employee’s estate) for
any expenses incurred by Employee through the Termination Date in accordance
with Section 5 above; and (iii) pay and/or provide any amounts or benefits that
are vested amounts or vested benefits or that Employee is otherwise entitled to
receive under any plan, program, policy or practice on the Termination Date, in
accordance with such plan, program, policy, or practice (clauses (i), (ii), and
(iii) of this sentence are collectively referred to herein as the “Accrued
Obligations”).

 

(b) Qualifying Termination. Notwithstanding Section 7(a) above, if the
termination of this Agreement and Employee’s employment hereunder constitutes a
Qualifying Termination (as defined below), then, in addition to Employee’s
Accrued Obligations and subject to Section 7(c) below:

 

(i) the Company shall be obligated to pay to Employee a severance payment (the
“Severance Payment”) equal to the sum of (A) one (1) year of Employee’s Base
Salary (at the rate in effect on the Termination Date) plus (B) one (1) times
the amount of the Annual Bonus paid to Employee in the prior fiscal year
(collectively, the “Severance Payment”). The Severance Payment shall be paid to
Employee in a lump sum on the next regular Company pay date following the 60th
day after the Termination Date; and

 



4

 

 

(ii) if Employee timely elects to continue and maintain group health plan
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), the Company will reimburse Employee for a portion of the
healthcare continuation payments under COBRA actually paid by Employee for the
coverage period ending on the earlier of (A) the one (1) year anniversary of the
Termination Date, and (B) the date Employee becomes eligible to obtain
healthcare coverage from a new employer (“COBRA Assistance Period”), which
portion will be equal to (x) the amount of the monthly health care premium
payment under COBRA actually paid by Employee for COBRA coverage during the
COBRA Assistance Period, less (y) the amount Employee would have been required
to contribute toward health insurance coverage during the COBRA Assistance
Period if Employee had remained an active employee of the Company (the “COBRA
Assistance”). Employee agrees to immediately inform the Company if he becomes
eligible to obtain alternate healthcare coverage from a new employer prior to
the one (1) year anniversary of the Termination Date. Employee also agrees to
remit to the Company, on a monthly basis and within thirty (30) days of the date
of payment by Employee, paid invoices for each such monthly COBRA premium for
which Employee seeks reimbursement pursuant to this Section 7(b)(ii) and such
reimbursement (to the extent required pursuant to this Section 7(b)(ii)) shall
be made to Employee within thirty (30) days following the Company’s receipt of
each such invoice. Employee understands that if he wishes to continue to obtain
COBRA coverage after the one (1) year anniversary of the Termination Date,
Employee will not receive reimbursement form the Company for any portion of the
cost of such additional COBRA coverage. Notwithstanding anything set forth
herein to the contrary, if and to the extent that the Company may not provide
such COBRA Assistance without incurring tax penalties or violating any
requirement of the law, the Company shall use its commercially reasonable best
efforts to provide to Employee substantially similar assistance in an
alternative manner provided that the cost of doing so does not exceed the cost
that the Company would have incurred had the COBRA Assistance been provided in
the manner described above.

 

As used herein, the following terms shall have the respective meaning set forth
below:

 

(i) “Board” means the board of directors of the Parent.

 

(ii) “Change in Control” means:

 

(A) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”) which is not
currently a person who controls (within the meaning of Rule 12b-2 promulgated
under the Exchange Act), individually or as a member of a group, the Parent, is
or becomes (other than, directly or indirectly, as a result of (1) the death of
either Joseph Hughes or Winifred Hughes or (2) the transfer of securities of the
Parent by Joseph Hughes and/or Winifred Hughes to (x) any entity owned or
controlled, directly or indirectly, by Joseph Hughes and/or Winifred Hughes or
(y) a trust or similar vehicle) the “beneficial owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Parent representing more than 50% of the combined voting power of the
Parent’s then outstanding securities; provided, however, Christopher Hughes
and/or any of his Affiliates (as defined in Rule 405 promulgated under the
Exchange Act), individually or as a group, becoming, or any group in which
Christopher Hughes and/or any of his Affiliates is a member becoming, the
beneficial owner, directly or indirectly, of securities of the Parent
representing more than 50% of the combined voting power of the Parent’s then
outstanding securities shall not constitute a “Change in Control” under this
clause (A) or otherwise;

 



5

 

 

(B) the consummation of a merger or consolidation involving the Parent resulting
in a change of ownership of a majority of the outstanding shares of capital
stock of the Parent; provided, however, the consummation of a merger or
consolidation involving the Parent that results in either Christopher Hughes
and/or any of his Affiliates (individually or as a group) becoming, or any group
in which Christopher Hughes and/or any of his Affiliates is a member becoming,
the beneficial owner, directly or indirectly, of a majority of the shares of
capital stock of the Parent (or, if the Parent is not the surviving entity, of a
majority ownership in the surviving entity) shall not constitute a “Change in
Control” under this clause (B) or otherwise

 

(C) the shareholders of the Parent approve a plan of liquidation or dissolution
of the Parent;

 

(D) the sale or disposition by the Parent of all or substantially all the
Parent’s assets; provided, however, the sale or disposition by the Parent of all
or substantially all of its assets either (1) to Christopher Hughes and/or his
Affiliates or (2) to any group in which Christopher Hughes and/or any of his
Affiliates is a member, shall not constitute a Change in Control under this
clause (D) or otherwise; or

 

(E) the Incumbent Directors of the Parent for any reason cease to constitute at
least a majority of the Board.

 

(iii) “Director” means a member of the Board.

 

(iii) “Incumbent Directors” means the individuals who, on the Effective Date,
constitute the Board; provided that any individual becoming a Director
subsequent to the Effective Date whose election or nomination for election to
the Board was approved by a vote of at least a majority of the Incumbent
Directors then on the Board shall be an Incumbent Director. No individual
initially elected or nominated as a Director as a result of an actual or
threatened election contest with respect to Directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be an Incumbent Director.

 

(v) “Qualifying Termination” means a Without Cause Termination that occurs both
(A) prior to the Expiration Date and (B) upon, or within one (1) year following,
the consummation of a Change in Control.

 

(vi) “Without Cause Termination” means the involuntary termination of Employee’s
employment by the Company other than (A) for Cause, (B) as a result of
Employee’s death or Disability or (C) due to the expiration of the Term.

 

(c) Release. The Company’s obligation to provide the Severance Payment and COBRA
Assistance to Employee pursuant to Section 7(b) above shall be contingent upon
Employee executing a general release of all claims against the Parent, its
subsidiaries (including, without limitation, the Company) and their respective
officers, directors, shareholders, partners, members, employees, agents and
related parties (the “Release”) in a form satisfactory to the Company and such
Release becoming effective (and no longer subject to revocation) within sixty
(60) days of the Termination Date.

 



6

 

 

8. Covenants Agreement. The Company and Employee entered in a Maintenance of
Confidence and Non-Compete Agreement made on the 16th day of June, 2011 (the
“Covenants Agreement”), the terms of which are hereby expressly incorporated
into this Agreement; provided, however, that Employee’s obligations under the
Covenants Agreement shall continue in effect upon the expiration or earlier
termination of this Agreement, in each case, pursuant to the terms of the
Covenants Agreement.

 

9. Confidentiality/Non-Disclosure. Without limitation of Employee’s obligations
under the Covenants Agreement, Employee shall hold in a fiduciary capacity for
the benefit of the Company all information, knowledge and data relating to or
concerned with its operations, sales, business and affairs (whether acquired by
Employee prior to or following the Effective Date), and he shall not, at any
time hereafter, use (for any purpose) any such information, knowledge or data or
disclose or divulge any such information, knowledge or data to any person, firm
or company other than the Company or its designees or except as may otherwise be
required in connection with the business and affairs of the Company.

 

10. Remedies; Fees, Expenses and Costs. The parties hereto acknowledge that
Employee’s services are unique and that, in the event of a breach by Employee of
any of his obligations under this Agreement (including, without limitation,
Employee’s obligations under the Covenants Agreement), the Company will not have
an adequate remedy at law. Accordingly, in the event of any such breach or
threatened breach by Employee, the Company shall be entitled to such equitable
and injunctive relief as may be available to restrain Employee from the
violation of the provisions thereof. Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedies at law or in equity for
such breach or threatened breach, including the recovery of damages and the
immediate termination of the employment of Employee hereunder. Further, the
prevailing party in any dispute under this Agreement (including, without
limitation, the Covenants Agreement) shall be entitled to recover from the
losing party all fees, expenses and costs (including without limitation,
attorneys’ fees and expenses) incurred by the prevailing party in connection
with such dispute.

 

11. Entire Agreement. This Agreement, together with the Covenants Agreement,
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and no amendment or modification hereof shall be valid or
binding unless made in writing and signed by the party against whom enforcement
thereof is sought.

 

12. Notices. Any notice required, permitted or desired to be given pursuant to
any of the provisions of this Agreement shall be deemed to have been
sufficiently given or served for all purposes if delivered in person or sent by
certified mail, return receipt requested, postage and fees prepaid as follows:

 

If to the Company at:

 

TSR Consulting Services, Inc.

400 Oser Avenue Suite 150

Hauppauge, New York 11788

Attention: Christopher Hughes, President

 



7

 

 

If to Employee at:

 

Mr. Thomas Salerno

600 West Saddle River Road

Upper Saddle River, NJ 07458

 

Either of the parties hereto may at any time and from time to time change the
address to which notice shall be sent hereunder by notice to the other party
given under this Section 12. The date of the giving of any notice sent by mail
shall be the date of the posting of the mail.

 

13. Section 409A.

 

(a) If at the time of any separation from service, Employee is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue
Code of 1986 (as amended) (the “Code”) and regulations thereunder, to the
minimum extent required to satisfy Section 409A(a)(2)(B)(i) of the Code and
regulations thereunder, any payment or provision of benefits to Employee in
connection with his separation from service (as determined for purposes of
Section 409A of the Code) shall be postponed and paid in a lump sum on the first
business day following the date that is six months after Employee’s separation
from service (or the date of Employee’s death if earlier) (the “409A Deferral
Period”), and the remaining payments due to be made in installments or
periodically after the 409A Deferral Period shall be made as otherwise
scheduled.

 

(b) References under this Agreement to Employee’s termination of employment
shall be deemed to refer to the date upon which Employee has experienced a
“separation from service” within the meaning of Section 409A of the Code. All
payments made under this Agreement shall constitute “separate payments” for
purposes of Section 409A of the Code. To the extent any reimbursements or
in-kind benefits due to Employee under this Agreement constitute "deferred
compensation" under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to Employee in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(l)(iv).

 

14. No Assignment; Binding Effect. Neither this Agreement nor the right to
receive any payments hereunder may be assigned by Employee. This Agreement shall
be binding upon Employee, his heirs, executors and administrators and upon the
Company, its successors and assigns.

 

15. Waiver. No course of dealing nor any delay on the part of the Company in
exercising any rights hereunder shall operate as a waiver of any such rights. No
waiver of any default or breach of this Agreement shall be deemed a continuing
waiver or a waiver of any other breach or default.

 

16. Governing Law. This Agreement shall be governed, interpreted and construed
in accordance with the laws of the State of New York applicable to agreements
entered into and to be performed entirely therein.

  

17. Severability. If any clause, paragraph, section or part of this Agreement
shall be held or declared to be void, invalid or illegal, for any reason, by any
court of competent jurisdiction, such provisions shall be ineffective but shall
not in any way invalidate or affect any other clause, paragraph, section or part
of this Agreement.

 

18. Withholding. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.

 

19. No Conflicting Agreement. Employee acknowledges that he is not subject to
any agreement, which would in any way restrict him from carrying out his
employment as contemplated hereunder.

 



8

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day in year first above written.

  

EMPLOYEE:       /s/ Thomas Salerno 7/19/18   Thomas Salerno  

 

COMPANY:       TSR Consulting Services, Inc.       By: /s/ Christopher Hughes  
Name:  Christopher Hughes   Title: President  

 

 

9



 

 